United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     October 22, 2003

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 03-10357
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS ANTONIO LOZANO-PRADO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:02-CR-335-ALL-L
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Luis

Antonio Lozano-Prado has requested leave to withdraw as counsel

and has filed a brief as required by Anders v. California,

386 U.S. 738 (1967).    Our independent review of the brief,

record, and Lozano’s response discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.